Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 15, 2017

                                       No. 04-17-00278-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                      José MUSA-VALLE,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 538466
                          Honorable John Longoria, Judge Presiding


                                          ORDER

         After we granted Appellee’s first motion for extension of time to file the brief, Appellee’s
brief was due on September 6, 2017. See TEX. R. APP. P. 38.6(a). Before the due date, Appellee
filed a second motion for a thirty-day extension of time to file the brief.
    Appellee’s motion is GRANTED; the brief is due on October 6, 2017. NO FURTHER
EXTENSIONS OF TIME TO FILE APPELLEE’S BRIEF WILL BE GRANTED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court